       Case 1:20-cv-01786-VEC-DCF Document 17 Filed 01/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YAHKIMA GOMEZ-KADAWID,

                                  Plaintiff,                20cv01786 (VEC) (DF)

                      -against-                             ORDER

 DR. LEE, et al.,

                                  Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

        By letter dated November 29, 2020, plaintiff Yahkima Gomez-Kadawid (“Plaintiff”) has

requested that the Court seek pro bono counsel to represent him in the above-captioned action.

For the reasons set forth below, Plaintiff’s application (Dkt. 15) is denied without prejudice.

        In his Complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that, while in

custody at Rikers Island, he was forced to undergo an invasive dental procedure (specifically, the

removal of an impacted wisdom tooth, under anesthesia) at Bellevue Hospital, without his

consent. This Court recognizes that this claim may be of substance, see Hodge v. Police

Officers, 802 F.2d 58, 60-61 (2d Cir. 1986), and that Plaintiff is both indigent (see Dkt. 7

(granting Plaintiff’s application to proceed in forma pauperis)) and currently incarcerated in a

psychiatric facility, with little ability to prosecute his case. At this time, though, there is little

activity in the case. Two of the three named defendants – Drs. Alsaban and Leantt – appear to be

in default, as the Docket reflects that they have been served with the Summons and Complaint,

by the United States Marshals Service (see Dkts. 13, 14), but have not timely appeared in the

action. As to the third named defendant – Dr. Lee – the Marshals Service, to date, has apparently

been unable to effect service (see Dkt. 12), and thus this Court is now issuing an Order requiring
       Case 1:20-cv-01786-VEC-DCF Document 17 Filed 01/04/21 Page 2 of 3




the New York City Law Department to provide it with Dr. Lee’s last-known address, so as to

facilitate the Marshals Services’ efforts to serve this defendant.

        If Dr. Lee is served with process and appears in the action to assert a defense, then it may

be appropriate for the Court to seek pro bono counsel for Plaintiff, to assist him in prosecuting

his claims against Dr. Lee, at least to the extent of conducting discovery. Similarly, granting

Plaintiff’s request for pro bono counsel may be appropriate if either of the other two defendants

should belatedly appear in this case and seek to defend against Plaintiff’s claims. Presently,

however, there is no substantial need for the services of pro bono counsel, and, given the scarcity

of volunteer attorneys, the Court finds it an appropriate exercise of its discretion to deny

Plaintiff’s request at this time.

        This denial of Plaintiff’s application for the Court to seek counsel to represent him in this

case is without prejudice to renew, should circumstances in the case change. Moreover, this

Court notes that, even without a renewed motion by Plaintiff, this Court may opt to act

sua sponte to reconsider Plaintiff’s application, should any defendant appear in the action and

seek to engage in active litigation.

        This Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  2
      Case 1:20-cv-01786-VEC-DCF Document 17 Filed 01/04/21 Page 3 of 3




       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, at the address

reflected on the Docket and shown below.

Dated: New York, New Yok
       January 4, 2021

                                                             SO ORDERED


                                                             _____________________________
                                                             DEBRA FREEMAN
                                                             United States Magistrate Judge

Copy to:

Yahkima Gomez-Kadawid
DIN No. 19A1623
Central New York Psychiatric Center
P.O. Box 300
Marcy, NY 13403-0300




                                                 3
